241 So. 2d 252 (1970)
256 La. 1149
James W. ROLEN, Individually and as Administrator of the Estate of the Minor Child, Vickie Lea Rolen
v.
MARYLAND CASUALTY COMPANY.
No. 50958.
Supreme Court of Louisiana.
November 25, 1970.
Writ denied: Under the facts found by the court of appeal, the result is correct.
TATE, Judge (concurring in denial).
La.Civil Code Art. 231, according to its original intent, provides strict liability for the keepers of animals which injure humans, with the burden upon him to exculpate himself from the presumption of fault by showing fortuitous event or the imprudence of the victim, Delisle v. Bourriague, 105 La. 77, 29 So. 731 (1901); Planiol, Civil Law Treatise, Vol. 2, Sections 918-922 (LSLI translation, 1959); Surveyer, Delictual Responsibility, 8 Tul.L.Rev. 53, 66-68 (1933). Recent jurisprudential interpretations have varied the application of the article, as shown by the court of appeal opinion. Until this court re-examines the question, there is no error of law under the facts found.